Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.349 Filed 04/12/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff/Respondent,                  Case No. 18-CR-20523
                                                              Honorable Thomas L. Ludington
v.                                                            Magistrate Judge Patricia T. Morris

JAVONTEA ANTONIO-JAMEEL BANKS,

                  Defendant/Petitioner.
__________________________________________/

 OPINION AND ORDER OVERRULING PETITIONER’S OBJECTIONS, ADOPTING
  THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION, DENYING
   PETITIONER’S MOTION TO VACATE SENTENCE UNDER 28 U.S.C. § 2255,
  DENYING CERTIFICATE OF APPEALABILITY, AND DENYING PETITIONER
          LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       This matter is before the Court pursuant to the Magistrate Judge Morris’ Report and

Recommendation on Petitioner’s Motion to Vacate Sentence Under 28 U.S.C. § 2255. ECF No.

69. On September 14, 2020, Petitioner filed a pro se motion to vacate his sentence under 28 U.S.C.

§ 2255 arguing that, inter alia, this Court committed structural error and that his trial counsel was

ineffective. ECF No. 56. The Motion was referred to Magistrate Judge Patricia Morris who,

through her Report and Recommendation, recommended that the Motion be denied. ECF No. 69.

Petitioner subsequently objected to the Report and Recommendation. ECF No. 72. For reasons

explained below, Petitioner’s Objections will be overruled, the Magistrate Judge’s Report and

Recommendation will be adopted, Petitioner’s Motion to Vacate will be denied, Petitioner will be

denied a certificate of appealability, and Petitioner will be denied leave to proceed in forma

pauperis on appeal.
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.350 Filed 04/12/21 Page 2 of 11




                                                       I.

                                                      A.

        On August 1, 2018, Petitioner Javontea Antonio-Jameel Banks was indicted on one count

of child sex trafficking, in violation of 18 U.S.C. § 1591(a). ECF No. 1. Attorney Russel J. Perry,

Jr. was appointed to represent him. ECF No. 6. Petitioner’s family later retained attorney Rodney

O’Farrell, who was then substituted for Mr. Perry by stipulated order. ECF No. 18. Plaintiff, the

United States of America (the “Government”), filed a superseding indictment on May 8, 2019

adding an additional count of child sex trafficking. ECF No. 25.

        On May 24, 2019, Petitioner and Government executed a Rule 11 plea agreement whereby

Petitioner agreed to plead guilty to Count One of the Superseding Indictment. ECF No. 30. As part

of the agreement, Petitioner waived any right he may have had to appeal his conviction. Id. at

PageID.100. Petitioner subsequently pled guilty at a plea hearing conducted by Magistrate Judge

Morris. ECF No. 37.

        On July 8, 2019, Petitioner sent a letter to this Court asking to withdraw his plea and for

the appointment of new counsel. ECF No. 35. He claimed that he had agreed to plead guilty without

understanding all his options and without sufficient access to discovery materials. Id. at

PageID.126–27. The letter was subsequently struck from the record as an improper form of hybrid

representation.1 ECF No. 36. Petitioner never withdrew his guilty plea.

        At sentencing on August 29, 2019, Petitioner confirmed that he had reviewed the

Presentence Investigation Report and the appeal waiver in his plea agreement. ECF No. 46 at

PageID.177, 191. Mr. O’Farrell acknowledged that the redaction of certain discovery materials

had caused “tension” between him and Petitioner but maintained that Petitioner accepted


1
  Although the letter was struck from the record, Petitioner has attached the letter as an exhibit to his Motion
to Vacate. See ECF No. 72 at PageID.345–46.

                                                     -2-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.351 Filed 04/12/21 Page 3 of 11




responsibility for his actions. Id. at PageID.180. Petitioner was sentenced to 135 months

imprisonment to be followed by a five-year term of supervised release. ECF No. 38.

                                                    B.

        Petitioner filed his Notice of Appeal on September 6, 2019. ECF No. 39. Several weeks

later, Mr. O’Farrell moved to withdraw as counsel, stating that the appeal had been filed without

his consultation. ECF No. 47. The Sixth Circuit granted Mr. O’Farrell’s motion, and Petitioner

was subsequently appointed new appellate counsel. ECF No. 49.

        After reviewing the record, appellate counsel moved to withdraw as counsel and filed an

Anders brief2 concluding that there were no non-frivolous grounds for appeal. ECF No. 53 at

PageID.238–39. On July 14, 2020, the Sixth Circuit issued a brief opinion affirming Petitioner’s

sentence, which concluded,

        Because Banks waived the right to appeal his conviction and sentence, we need not
        consider the remaining arguments raised by counsel. Nevertheless, we have
        thoroughly reviewed the record in this case and discovered no error warranting
        reversal of the district court’s judgment. Because our independent review of the
        record confirms counsel’s conclusion that there are no issues of arguable merit
        present in Banks’s appeal, we GRANT counsel’s motion to withdraw and AFFIRM
        the district court’s judgment.

Id. at PageID.244.

                                                    C.

        On September 9, 2020, Petitioner moved for the appointment of counsel to aid him in

seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A). ECF No. 55. Shortly thereafter,

Petitioner filed the pending Motion to Vacate. ECF No. 56. On December 7, 2020, before the

Government had responded to the Motion to Vacate, Petitioner filed a motion seeking leave to


2
  As Magistrate Judge Morris later explained, “[An Anders brief is] filed after counsel reviews the record
and concludes that there are no meritorious grounds for appeal. Counsel’s brief must then address ‘anything
in the record that might arguably support the appeal.’” ECF No. 6 at PageID.323 n.1 (quoting Anders v.
State of Cal., 386 U.S. 738, 744 (1967)).

                                                   -3-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.352 Filed 04/12/21 Page 4 of 11




amend the Motion to Vacate because he had “additional issues that [he] want[ed] to raise.” ECF

No. 65 at PageID.291.

       On December 9, 2020, Magistrate Judge Morris denied Petitioner’s Motion for

Appointment of Counsel. ECF No. 62. Petitioner’s Motion to Amend, however, was granted, and

he was given until January 11, 2021 to file an amended motion to vacate. ECF No. 67 at

PageID.296. Petitioner never filed an amended motion and the Government responded to the

pending Motion to Vacate on February 1, 2021. ECF No. 68.

       On February 9, 2021, Magistrate Judge Morris issued a report recommending that

Petitioner’s Motion to Vacate be denied. ECF No. 69. The Report and Recommendation

summarized Petitioner’s grounds for relief as follows:

       In the instant case, Petitioner raises the following issues: (1) the “district court
       structurally erred under the 6th Amendment by refusing to hold a dissatisfaction
       hearing”; (2) the “district court imposed a procedurally unreasonable sentence”
       because the court “failed to discuss the 3553(a) factors”; (3) ineffective assistance
       of counsel regarding sentencing; and (4) the “district court failed to address plea
       agreement withdrawal request” and Petitioner “never received a hearing.” (ECF
       No. 56.)

ECF No. 69 at PageID.326. From her review of the record, Magistrate Judge Morris found that

Grounds One and Two had been raised on direct appeal and that Grounds Three and Four were

newly raised. Id. Because Petitioner had not identified any “highly exceptional circumstances”

allowing him to relitigate Grounds One and Two, Magistrate Judge Morris found that those

grounds did not provide a basis for relief. Id. (citing DuPont v. United States, 76 F.3d 108, 110

(6th Cir. 1996)). Magistrate Judge Morris similarly rejected Ground Four because Petitioner had

not “proffered sufficient cause and prejudice to excuse the failure [to raise the issue on appeal] or

[demonstrate] actual innocence.” Id. (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).




                                                -4-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.353 Filed 04/12/21 Page 5 of 11




       With respect to Ground Three, which alleged ineffective assistance of counsel, Magistrate

Judge Morris noted that Petitioner did “not claim that his plea was made unknowingly or

involuntarily” and did not “even allege that but for his counsel’s failures, he would have proceeded

to trial.” Id. at PageID.327; see also Hill v. Lockhart, 474 U.S. 52, 59 (1985) (“[I]n order to satisfy

the ‘prejudice’ requirement, the defendant must show that there is a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial.”). She thus concluded, “Since Petitioner has failed to even assert prejudice, I need not address

whether counsel was constitutionally insufficient; however, in reviewing the docket and

transcripts, I find no reason to suggest that counsel’s performance fell below the standard.” ECF

No. 69 at PageID.327.

                                                  D.

       On February 12, 2021—three days after the Report and Recommendation was entered—

Petitioner filed a motion for a two-week extension of time to reply to the Government’s response.

ECF No. 70. Petitioner claimed that as of February 11, he had not received the Government’s

response to his Motion to Vacate. Id. at PageID.330. Due to mailing delays, the motion was not

docketed until March 2, 2021. Magistrate Judge Morris granted Petitioner’s Motion to Extend the

same day it was docketed, allowing Petitioner to file a reply brief until March 17, 2021.

       On February 22. 2021, Petitioner filed a set of objections to the Report and

Recommendation. ECF No. 72. Because of mailing delays, Petitioner’s Objections were not

docketed until March 9, 2021.

       Despite being granted leave to file a reply brief until March 17, 2021, Petitioner has not

filed any reply. Accordingly, Petitioner’s Objections to the Report and Recommendation are ripe

for review.



                                                 -5-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.354 Filed 04/12/21 Page 6 of 11




                                                  II.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

Magistrate Judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the Magistrate Judge; the Court may not act solely on the

basis of a Magistrate Judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the Magistrate Judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F.Supp.2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform.




                                                 -6-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.355 Filed 04/12/21 Page 7 of 11




                                                 III.

       Petitioner states seven numbered objections to Magistrate Judge Morris’ Report and

Recommendation. For reasons explained below, each objection will be overruled.

       Objection One restates the legal standard for a § 2255 motion and claims that Petitioner’s

conviction should be set aside because this case involved structural error. ECF No. 72 at

PageID.334. The Sixth Circuit already reviewed the record and found no reversible error. ECF No.

53 at PageID.244. Furthermore, “[a]n ‘objection’ that does nothing more than state a disagreement

with a magistrate’s suggested resolution, or simply summarizes what has been presented before,

is not an ‘objection’ as that term is used in this context.” VanDiver, 304 F. Supp. 2d at 937.

Objection One will be overruled.

       Objection Two contends that the Sixth Circuit “never considered” Grounds One and Two

in Petitioner’s Motion to Vacate. ECF No. 72 at PageID.335. Objection Two also notes that in the

Order Denying Petitioner’s Motion for Appointment of Counsel, Magistrate Judge Morris stated

that “Petitioner h[ad] identified the relevant facts and the applicable legal standards” in his Motion

to Vacate. Id. at PageID.335–37.

       As explained by Magistrate Judge Morris, Grounds One and Two were argued on appeal,

ECF No. 69 at PageID.326, and even after “thoroughly review[ing] the record,” the Sixth Circuit

found no reversible error, ECF No. 53 at PageID.244. Accordingly, Petitioner’s claim that the

Sixth Circuit “never considered” Grounds One and Two must be rejected.

       Furthermore, Petitioner’s reliance on the Order Denying Petitioner’s Motion for

Appointment of Counsel is misplaced. In finding that the Motion to Vacate “identified the relevant

facts and the applicable legal standards,” Magistrate Judge Morris was not stating that the Motion

to Vacate was meritorious; she was only illustrating Petitioner’s competence as a pro se advocate.



                                                -7-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.356 Filed 04/12/21 Page 8 of 11




See ECF No. 62 at PageID.284 (“Petitioner’s Motion [to Vacate] demonstrates that he has the

ability to clearly state his claims . . . .”). Accordingly, Objection Two will be overruled.

        Objection Three erroneously and redundantly claims that the Sixth Circuit “never reviewed

or considered” Ground Two on appeal. ECF No. 72 at PageID.338. Objection Three will be

overruled.

        Objection Four argues that Ground Four, which claims that this Court improperly denied

Petitioner’s alleged request to withdraw his plea, ECF No. 56 at PageID.266, was properly raised

on direct appeal and that the appeal waiver should not have been enforced, ECF No. 72 at

PageID.339. Objection Four also appears to argue that Petitioner is innocent of child sex

trafficking. Id.

        Whether Ground Four was raised on appeal is irrelevant because Petitioner has not

identified any “highly exceptional circumstances” that would permit him to relitigate the issue

here. See DuPont, 76 F.3d at 110 (“A § 2255 motion may not be used to relitigate an issue that

was raised on appeal absent highly exceptional circumstances.”). Similarly, Objection Four’s

discussion of the appeal waiver is merely an attempt to relitigate an issue that the Sixth Circuit

already decided. See ECF No. 53 at PageID.241 (“[T]he appeal-waiver provision in the plea

agreement is enforceable . . . .”).

        To the extent that Objection Four asserts actual innocence, Petitioner has not made an

adequate showing of fact. “‘[A]ctual innocence’ means factual innocence, not mere legal

insufficiency.” Bousley, 523 U.S. at 623. “To establish actual innocence, petitioner must

demonstrate that, in light of all the evidence, it is more likely than not that no reasonable juror

would have convicted him.” Id. (internal quotation marks omitted). Here, Petitioner merely states,




                                                -8-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.357 Filed 04/12/21 Page 9 of 11




“Legal innocence can be asserted,” with no further elaboration. ECF No. 72 at PageID.339. Such

a conclusory assertion of innocence is insufficient. Accordingly, Objection Four will be overruled.

       Objection Five claims that Petitioner’s guilty plea was unknowing and involuntary and that

the appeal waiver is unenforceable. ECF No. 72 at PageID.341. The Sixth Circuit already

considered the enforceability of the appeal waiver and the voluntariness of the guilty plea. ECF

No. 53 at PageID.239–43. Objection Five will be overruled.

       Objection Six redundantly claims that Petitioner’s guilty plea was involuntary. ECF No.

72 at PageID.342. To the extent that Objection Six is duplicative of Objections Four and Five,

Objection Six will be overruled. Objection Six also contends that trial counsel was ineffective for

failing to inform this Court that it committed “structural [error]” by denying “[Petitioner’s]

withdrawal request . . . without a hearing,” ECF No. 72 at PageID.342. However, Magistrate Judge

Morris rejected Petitioner’s ineffective assistance claim for failure to properly assert prejudice and

further concluded that there was no indication that trial counsel was ineffective. ECF No. 69 at

PageID.327. Moreover, the Sixth Circuit expressly found no reversible error on appeal. ECF No.

53 at PageID.244. Petitioner does not explain why he should be permitted to relitigate the issue of

“structural error” nor why the Magistrate Judge’s review of the record was erroneous. Accordingly,

Objection Six will be overruled.

       Objection Seven appears to argue that if Petitioner’s Motion to Vacate is denied, he should

receive appellate review from a different panel in the Sixth Circuit because of “conflict of interest

concerns.” See ECF No. 72 at PageID.343. Objection Seven does not state an objection to the

Report and Recommendation and will therefore be overruled.




                                                -9-
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.358 Filed 04/12/21 Page 10 of 11




                                                IV.

       Before Petitioner may appeal this Court’s dispositive decision, a certificate of appealability

must be issued. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). “When a district judge enters

a final order which is adverse to a defendant in a § 2255 action, it must also issue or deny a

certificate of appealability.” United States v. Galvez-Gomez, No. 18-CR-20035, 2020 WL

3172633, at *1 (E.D. Mich. June 15, 2020). A certificate of appealability may be issued “only if

the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). According to the Supreme Court, the requisite “substantial showing” varies depending

on whether the petition was denied on the merits or on procedural grounds:

       Where a district court has rejected the constitutional claims on the merits, the
       showing required to satisfy § 2253(c) is straightforward: The petitioner must
       demonstrate that reasonable jurists would find the district court's assessment of the
       constitutional claims debatable or wrong. The issue becomes somewhat more
       complicated where, as here, the district court dismisses the petition based on
       procedural grounds. We hold as follows: When the district court denies a habeas
       petition on procedural grounds without reaching the prisoner’s underlying
       constitutional claim, a COA should issue when the prisoner shows, at least, that
       jurists of reason would find it debatable whether the petition states a valid claim of
       the denial of a constitutional right and that jurists of reason would find it debatable
       whether the district court was correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Grounds One, Two and Four will be denied on

procedural grounds, while Ground Three—the ineffective assistance claim—will be denied on the

merits. Based on the discussion in Section III., supra, reasonable jurists would not debate the

correctness of this Court’s substantive or procedural rulings. Accordingly, a certificate of

appealability is not warranted. Petitioner will also be denied leave to proceed in forma pauperis

on appeal, as any appeal would be frivolous. See Fed. R. App. P. 24(a).




                                               - 10 -
Case 1:18-cr-20523-TLL-PTM ECF No. 73, PageID.359 Filed 04/12/21 Page 11 of 11




                                             V.

       Accordingly, it is ORDERED that Petitioner’s Objections to the Report and

Recommendation, ECF No. 72, are OVERRULED.

       It is further ORDERED that Magistrate Judge Morris’ Report and Recommendation, ECF

No. 69, is ADOPTED.

       It is further ORDERED that Petitioner’s Motion to Vacate Under 28 U.S.C. § 2255, ECF

No. 56, is DENIED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.



Dated: April 12, 2021                                    s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge




                                            - 11 -
